Name: Commission Regulation (EEC) No 1264/90 of 14 May 1990 amending Regulation (EEC) No 3179/80 on postal charges to be taken into consideration when determining the customs value of goods sent by post
 Type: Regulation
 Subject Matter: communications
 Date Published: nan

 No L 124/32 Official Journal of the European Communities 15. 5 . 90 COMMISSION REGULATION (EEC) No 1264/90 of 14 May 1990 amending Regulation (EEC) No 3179/80 on postal charges to be taken into consideration when determining the customs value of goods sent by post Regulation (EEC) No 3179/80 and to amend Article 1 of that Regulation accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 4046/89 (2), and in particular Article 15 thereof, Whereas Commission Regulation (EEC) No 3179/80 (3) provides that, in view of the special nature of the charges for international postal services, all such charges levied up to the place of destination of goods sent by post shall be included in the customs value of these goods ; Whereas the nature of the charges for certain express consignments are not the same as those for other interna ­ tional postal services in so far as the latter services do not provide for the conclusion of global contracts with the customer ; Whereas it is not appropriate to discriminate for customs valuation purposes between express consignments carried by the postal services or by other operators offering a similar service ; Whereas it is therefore appropriate to exclude charges for certain express postal consignments from the scope of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3179/80 is hereby amended as follows : 1 . the following paragraph is added to Article 1 : '3 . The provisions of paragraphs 1 and 2 shall not apply to goods carried by the express postal services mentioned in the Annex.' 2. the Annex to this Regulation is added to the Regula ­ tion . Article 2 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 134, 31 . 5 . 1980, p. 1 . (2) OJ No L 388 , 30. 12. 1989, p . 24. (3) OJ No L 335, 12. 12. 1980, p . 62. 15. 5. 90 Official Journal of the European Communities No L 124/33 ANNEX ANNEX EMS-Datapost (in Denmark : EMS-Jetpost).